     Case 1:19-cv-01562-NONE-EPG Document 20 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
      ARTHUR VANZUYLEN,                                No. 1:19-cv-01562-NONE-EPG
13
                            Plaintiff,                 ORDER ADOPTING FINDINGS AND
14
                                                       RECOMMENDATIONS
15           v.
16                                                     (Doc. No. 11)
      ZACHARY TAYLOR, et al.,
17
                            Defendants.
18

19

20          Plaintiff, Arthur Vanzuylen, is a state prisoner proceeding pro se and in forma pauperis in

21   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On March 6, 2020, the magistrate judge entered findings and recommendations

24   recommending that plaintiff be allowed to proceed on his claims against defendants Zachary

25   Taylor and U. Baniga for deliberate indifference to serious medical needs in violation of the

26   Eighth Amendment, and that all other claims be dismissed. (Doc. No. 11.)

27          Plaintiff was provided an opportunity to file objections to the findings and

28   recommendations within twenty-one days. Plaintiff has not filed any objections.
                                                       1
     Case 1:19-cv-01562-NONE-EPG Document 20 Filed 06/17/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, the court hereby orders that:

 5               1. The findings and recommendations entered March 6, 2020 (Doc. No. 11) are

 6                  adopted in full;

 7               2. Plaintiff may proceed on his claims against defendants Zachary Taylor and U.

 8                  Baniga for deliberate indifference to serious medical needs in violation of the
                    Eighth Amendment; and
 9
                 3. All other claims and defendants are dismissed with prejudice.
10

11
     IT IS SO ORDERED.
12
        Dated:     June 16, 2020
13                                                       UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
